FILED
                            NOT FOR PUBLICATION                              JAN 02 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


LARRY GENE HEGGEM,                               No. 12-36014

               Plaintiff - Appellant,            D.C. No. 2:10-cv-01997-RSM

  v.
                                                 MEMORANDUM*
ANDREA HOLMES, Maiden name
“Mathern”; JOHN DOE,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Western District of Washington
                    Ricardo S. Martinez, District Judge, Presiding

                           Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Washington state prisoner Larry Gene Heggem appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that

defendant Holmes violated his constitutional rights in connection with the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
revocation of his Drug Offender Sentencing Alternative (“DOSA”) placement and

his return to prison. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo a district court’s application of the doctrines of claim preclusion and issue

preclusion. Littlejohn v. United States, 321 F.3d 915, 919 (9th Cir. 2003). We

affirm.

      The district court properly dismissed Heggem’s claims that did not

necessarily involve the revocation of Heggem’s DOSA sentence as barred by the

doctrine of claim preclusion because those claim were raised or could have been

raised in the prior federal action that Heggem brought against Holmes in 2007. See

Owens v. Kaiser Found. Heath Plan, Inc., 244 F.3d 708, 713 (9th Cir. 2001)

(setting forth elements of claim preclusion under federal law).

      The district court properly dismissed Heggem’s claims that implicated the

validity of the revocation of Heggem’s DOSA sentence as barred by the doctrine of

issue preclusion because the issue of the validity of the revocation of Heggem’s

DOSA sentence was previously decided by the Washington Supreme Court when it

denied Heggem’s personal restraint petition. See Christensen v. Grant Cnty. Hosp.

Dist. No. 1, 96 P.3d 957, 960-61 (Wash. 2004) (setting forth elements of issue

preclusion under Washington law).




                                          2                                    12-36014
      We reject Heggem’s contentions concerning his attempt to amend the

complaint in his prior federal action and the merits of his claims.

      AFFIRMED.




                                           3                               12-36014